Citation Nr: 9920464	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-05 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The record indicates that the veteran had active military 
service from August 1963 to August 1967 with an honorable 
discharge.  The veteran had additional military service from 
August 1967 to March 1970 but was discharged for reasons 
other than honorable.  In February 1991 the RO concluded, 
citing to 38 C.F.R. § 3.12(c)(6), that the veteran's service 
from August 1967 to March 1970 was dishonorable for VA 
purposes.  This decision has not been appealed and the issue 
as to his character of discharge has not been raised.  
Therefore benefits are not payable for the period of service 
from August 1967 to March 1970.  38 C.F.R. § 3.12(c)(6) 
(1998).  The issue of service connection for cause of death 
will therefore only deal with the period of service from 
August 1963 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 1998 the RO notified the appellant by letter that it 
was denying her claim for accrued benefits.  The appellant 
has not appealed this decision.  


FINDING OF FACT

The appellant has not submitted cognizable evidence showing 
that the claim for entitlement to service connection for 
cause of death is plausible or capable of substantiation.  





CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows no diagnosis of cancer of the sigmoid or any 
other cancer while the veteran was in service.  The veteran's 
discharge examination was normal.  No references were made of 
the veteran having problems with the sigmoid.  

Records from Dr. G.J.R. show no diagnosis of cancer between 
December 1982 and January 1993.  

Post-service medical records indicate that the veteran was 
not diagnosed with cancer until January 1993, when it was 
determined that the veteran had metastatic, infiltrating 
adenocarcinoma of the large intestine.  In January 1993 the 
veteran underwent an anterior resection of the rectosigmoid 
with anastomosis.  The veteran was started on chemotherapy.  

Medical records from the Mercy Regional Medical Center, Dr. 
J.S., Dr. J.J.S., Dr. A. G-G, Dr. J.P.C., and Dr. B.H. for 
the period between January 1993 and August 1996 indicate that 
the veteran was being treated, in pertinent part, for his 
cancer of the sigmoid.  After complaining of chest pain in 
February 1996, it was subsequently determined per chest x-
rays taken in April 1996 that the veteran had metastatic 
cancer to the left lung.  No conclusion was made in these 
records linking the veteran's cancer of the sigmoid to 
service.  

Records from Dr. C.J.T. indicate that he treated the veteran 
for cancer of the colon with bilateral pulmonary metastasis 
between February 1996 and December 1996.  There is no opinion 
from Dr. C.J.T. linking his condition to service.  

The veteran's certificate of death indicates that he died in 
June 1997.  The immediate cause of death listed was 
metastatic carcinoma of the sigmoid.  

An application for dependency and indemnity compensation 
filed by the appellant was received by the RO in July 1997.  
The RO denied this claim in August 1997.  

The appellant filed a timely notice of disagreement in which 
she alleged that her husband's cause of death was secondary 
to Agent Orange exposure. 

In February 1998, Dr. A. G-G submitted a statement indicating 
that the veteran suffered from cancer of the colon to the 
lungs (metastatic) and that the cause of death was metastatic 
cancer of the colon.  

In her April 1998 VA Form 9, the appellant essentially 
contended that the appellant's respiratory/pulmonary problems 
had caused the veteran's death.  She contended that the 
veteran had pulmonary problems during and since service and 
that his cancer originated in his lungs rather than in the 
sigmoid.  She has also contended that the appellant's 
pulmonary problems resulted from exposure to Agent Orange and 
that the veteran "got hooked" on cigarettes while in the 
service.  

In November 1998 the RO advised the appellant to provide 
medical evidence supporting the contentions she made in her 
VA Form 9.  In December 1998, the RO received a statement 
from the appellant indicating that her husband had 
experienced pulmonary problems since service and stated that 
these problems were caused by Agent Orange exposure.  She 
made no reference to tobacco use.  

In February 1999, the RO denied service connection for cause 
of death, concluding that there was no evidence of a link 
between the cause of death and the appellant's service, and 
that there was no evidence of a chronic respiratory 
condition, tobacco use or nicotine dependence while in 
service.  

Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (1998) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (1998).  

If a veteran was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1998) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer which is not associated with herbicide exposure.  
VAOPGCPREC 18-97.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the service-
connected disability was either the principal or contributory 
cause of death.  A service-connected disability must be shown 
to either have caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).  





Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well-grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for cause of death must be denied as not well-
grounded.  

The record shows that the veteran's immediate cause of death 
in June 1997 was metastatic carcinoma of the sigmoid.  

There are no service medical records of any cancer condition 
being treated, diagnosed, or otherwise identified during the 
veteran's active military service or during an applicable 
presumption period.  

Nor has the appellant submitted competent evidence linking 
the veteran's carcinoma of the sigmoid to service.  There are 
no medical opinions or other evidence of record linking the 
veteran's cause of death (metastatic carcinoma of the 
sigmoid) to service.  

The veteran's cause of death, metastatic carcinoma of the 
sigmoid, is not included among the list of diseases that VA 
has determined to be positively associated with exposure to 
herbicides.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
3.309(e) (1998).  Therefore, a presumption in favor of 
service connection does not apply to metastatic carcinoma of 
the sigmoid.  

38 U.S.C.A. § 1116 provides that, for the purpose of this 
subsection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease referred to in paragraph (1)(B) of 
this subsection, shall be presumed to have been exposed 
during such service to an herbicide agent ... unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service (the Board notes that the 
veteran satisfies the first prong of the requirement in that 
he did have requisite service in Vietnam).  

The specific diseases presumed to have been incurred as a 
result of Agent Orange exposure are listed in 38 U.S.C.A. 
§ 1116(a) and 38 C.F.R. § 3.309(e); metastatic carcinoma of 
the sigmoid (colon cancer) is not a disease listed in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  

In McCartt v. Brown, 12 Vet. App. 164 (1999), the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza v. Brown, 
7 Vet. App. 498 (1995) where the veteran has not developed a 
condition listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  

The Board notes that the veteran's carcinoma of the sigmoid 
was found to have metastasized into his lungs.  Respiratory 
cancers are included on the list of diseases that VA has 
determined to be positively associated with exposure to 
herbicides.  See 38 U.S.C.A. § 1116(a) (West 1991); 38 C.F.R. 
3.309(e) (1998).  

However, in General Counsel Opinion 18-97, it was held that 
presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer which is not associated with herbicide exposure.  
Evidence sufficient to support the conclusion that a cancer 
listed in section 3.309(e) resulted from metastasis of a 
cancer not associated with herbicide exposure will constitute 
"affirmative evidence" to rebut the presumption of service 
connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. 
§ 3.307(d).  Further, evidence that a veteran incurred a form 
of cancer which is a recognized cause, by means of 
metastasis, of a cancer listed in 38 C.F.R. § 3.309(e) 
between the date of separation from service and the date of 
onset of the cancer listed in section 3.309(e) may be 
sufficient, under 38 U.S.C. § 1113(a) and 38 C.F.R. 
§ 3.307(d), to rebut the presumption of service connection.  
VAOPGCPREC 18-97; see also Darby v. Brown, 10 Vet. App. 243, 
246 (1997).

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  

In this case the record clearly shows that the veteran was 
initially diagnosed in January 1993 with carcinoma of the 
large intestine or adenocarcinoma of the rectosigmoid.  In 
1996 it was found that his cancer had metastasized into his 
lungs.  In January 1998, one of the veteran's treating 
physicians submitted a statement to VA in which he stated 
that the veteran suffered from cancer of the colon which had 
spread to the lungs (metastatic).  Therefore, there is 
affirmative evidence that the veteran incurred cancer of the 
lungs by metastasis from a cancer (colon cancer) not 
associated with herbicide exposure.  This affirmative 
evidence rebuts the presumption of service connection.  See 
VAOPGCPREC 18-97.  

The evidence also demonstrates that the veteran's carcinoma 
of the sigmoid did not first manifest itself within one year 
from his separation from service.  The veteran was honorably 
discharged from service in August 1967.  He was first 
diagnosed with cancer in January 1993.  Therefore, the 
veteran's colon cancer does not meet the presumptive service 
connection requirements of 38 C.F.R. §§ 3.307(a) and 3.309(a) 
(1998).  

The appellant has contended that the veteran suffered from 
pulmonary problems during and following service.  She 
essentially concluded that the veteran's cancer had 
originated in his lungs rather than his colon.  The 
appellant's representative contends that the veteran's 
pulmonary condition aided and accelerated the cause of death.  

In support of her contentions, the appellant has submitted 
statements in April 1998 (VA Form 9) and December 1998 
referring to her husband as being treated by Dr. G.J.R. and 
Dr. M.C. for pulmonary problems since his discharge from 
service.  She also stated that he had been treated at Mercy 
Regional Medical Center from September 1989 for treatment of 
a pulmonary condition.  There are no records of Dr. M.C. or 
records from Mercy Regional Medical Center from September 
1989 on file.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well-grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well-ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997)  

The appellant has not indicated that any of these records 
that she has referred to indicate that the veteran was 
diagnosed with or treated for respiratory cancer prior to 
being diagnosed with colon cancer.  She only stated generally 
that the veteran was treated for respiratory or pulmonary 
problems.  Nor did the appellant indicate any physician 
statements or other evidence in these records linking any 
condition to service.  Aside from her reference to treatment 
in 1989 at Mercy Medical Center, the appellant did not refer 
to the specific dates when the veteran was treated for a 
pulmonary condition "since he was discharged from the 
service."  

Therefore, the Board finds that the appellant's references to 
treatment for pulmonary problems prior to being diagnosed 
with colon cancer are too attenuated to trigger the 
application of 38 U.S.C.A. § 5103(a).  Carbino v. Gober, 
10 Vet. App. at 510 (1997).  

Regardless of this, the Board notes that RO still advised the 
appellant in November 1998 of the need to provide medical 
evidence to support her contention that the veteran had been 
treated for pulmonary problems since service.  In response, 
the appellant submitted medical evidence from Dr. G.J.R.; 
however, as was stated before, no diagnosis of cancer was 
made in these records and no finding was rendered linking the 
veteran's pulmonary impairments to service.  

Regardless, the Board stresses that there is no reference to 
a pulmonary condition in the veteran's death certificate as 
contributing to the veteran's death.  One of the veteran's 
treating physicians also stated that the cause of death was 
metastatic cancer of the colon.  

The appellant has also claimed in her April 1998 VA Form 9 
that her husband "got hooked" on cigarettes while in the 
service until he quit in 1989.  In November 1998 the RO 
advised the appellant to provide medical evidence supporting 
a finding that there was a causal relationship between the 
cause of death and tobacco use in service.  In December 1998, 
the RO received a statement from the appellant indicating 
that her husband had experienced pulmonary problems since 
service and stated that these problems were cause by Agent 
Orange exposure.  She made no reference to tobacco use.  Nor 
is there any indication that she responded to the November 
1998 notice in terms of tobacco use by the veteran.  In 
February 1999, the RO concluded, in pertinent part, that 
there was no evidence of tobacco use or nicotine dependence 
while in service.  

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well-grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well-groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the appellant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  See Letter from the Acting VA Undersecretary for 
Benefits (USB Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1998) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran was dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  

There is no evidence of tobacco use or nicotine dependence 
while the veteran was in service.  There is no competent 
evidence in the record linking the veteran's sigmoid 
carcinoma with in-service tobacco use.  Nor is there 
competent, medical evidence indicating that the veteran 
became dependent on nicotine while in the service.  See 
VAOPGCPREC 19-97.  

The appellant's lay statements regarding the cause of the 
veteran's death, the origin of his cancer, and the medical 
nature of his pulmonary condition are not competent evidence.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The appellant is 
neither competent to render medical conclusions relating her 
husband's condition to service nor competent to render 
medical conclusions regarding the origin of his cancer or 
pulmonary condition.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, the appellant's lay opinion is an insufficient 
basis upon which to find her claim well-grounded for service 
connection for the cause of the veteran's death.  
Accordingly, as a well-grounded claim must be supported by 
competent evidence, not merely allegations, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.

The Board further finds that the RO properly advised the 
appellant of the evidence necessary to establish a well-
grounded claim, and the appellant has not indicated the 
existence of any post-service medical evidence that would 
well ground her claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir 1997).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI, paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well-grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for cause of 
death, VA has no duty to assist the appellant in developing 
her case on this issue.  

The Board additionally notes the contention of the 
appellant's representative that the RO failed to consider 
some medical records.  It was not specified which records 
were allegedly not considered.  The Board has examined the 
record and finds no indication that the RO failed to consider 
medical evidence relevant to the appellant's claim.  

In considering the appellant's claim of service connection 
for cause of death, the RO did not consider a 1991 VA 
examination; however, this VA examination was performed in 
conjunction with a claim of service connection for a 
fractured right wrist previously filed by the veteran.  


ORDER

Service connection for cause of death is denied.  


		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

